                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

BRFHH SHREVEPORT, L.L.C. and                     CIVIL ACTION NO. 15-2057
VANTAGE HEALTH PLAN

VERSUS                                           JUDGE ELIZABETH E. FOOTE

WILLIS-KNIGHTON MEDICAL CENTER                   MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Before the Court is a motion by the Plaintiffs, BRFHH Shreveport and Vantage

Health Plan, seeking to dismiss their request for injunctive relief with regard to the

threatened movement of clinics and commercially insured patients from former University

Health (now Ochsner LSU) to Defendant Willis-Knighton.            Record Document 572.

Plaintiffs explain that recent investigations, since Ochsner LSU acquired the assets of

University Health, have led them to conclude that there is no longer a threat that clinics

or commercially insured patients will be transferred to Willis-Knighton.     Plaintiffs seek

dismissal without prejudice, however, because they submit it is possible that Willis-

Knighton will resume its conduct at some point in the future and thus present a future

risk of the transfers they sought to enjoin. Willis-Knighton has filed an opposition, though

it does not truly oppose the dismissal of this request for injunctive relief. See Record

Document 577. Rather, the crux of the dispute between the parties at this juncture is

whether the dismissal should be with or without prejudice. For the following reasons,




                                             1
the Court GRANTS the Plaintiffs’ motion and dismisses the request for injunctive relief

without prejudice.

                                  Law and Analysis

      The parties agree that a request for amendment or dismissal of a particular claim

can be accomplished through Federal Rule of Civil Procedure 15. 1 See Exxon Corp. v.

Maryland Cas. Co., 599 F.2d 659, 661–62 n.10 (5th Cir. 1979) (stating that an amendment

under Rule 15 is the proper vehicle through which a party may dismiss a claim against a

defendant). Rule 15 provides, in pertinent part, “a party may amend its pleading only

with the opposing party's written consent or the court's leave. The court should freely

give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). As mentioned above,

Willis-Knighton does not truly oppose the dismissal of the request for injunctive relief,

and the Court sees no reason why this motion should be denied. The question before

the Court, then, is whether the dismissal should be with or without prejudice.


      The Eleventh Circuit has held that “[u]nless the plaintiff's motion or the district

court's order stipulates otherwise, a claim dropped through a Rule 15 amendment—or,

for that matter, an action dropped pursuant to Rule 41(a)—is dismissed without

prejudice.” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1107 (11th Cir. 2004).

However, Rule 15 itself does not provide guidance on the factors a court should consider



1 Although Plaintiffs originally sought dismissal under Rule 41, they now concede that
Rule 15 is applicable because they seek to dismiss only a claim rather than an entire
action. See Bailey v. Shell W. E&P, Inc., 609 F.3d 710, 720 (5th Cir. 2010) (“Rule 41(a)
dismissal only applies to the dismissal of an entire action—not particular claims.”).
                                              2
in making the determination of whether a dismissal with prejudice is warranted.

Nonetheless, the parties seemingly agree that Rule 41’s factors for voluntary dismissal of

a case should be taken into account. Rule 41 instructs that “an action may be dismissed

at the plaintiff's request only by court order, on terms that the court considers proper. .

. . Unless the order states otherwise, a dismissal under this paragraph (2) is without

prejudice.” Fed. R. Civ. P. 41(a) (2).   As the Fifth Circuit has explained,


       Certain well-settled principles guide the court's exercise of discretion:

       The purpose of Rule 41(a)(2) ‘is primarily to prevent voluntary dismissals
       which unfairly affect the other side, and to permit the imposition of
       curative conditions.’ Accordingly the courts have generally followed the
       traditional principle that dismissal should be allowed unless the defendant
       will suffer some plain legal prejudice other than the mere prospect of a
       second lawsuit. It is not a bar to dismissal that plaintiff may obtain some
       tactical advantage thereby.

Manshack v. Sw. Elec. Power Co., 915 F.2d 172, 174 (5th Cir. 1990) (quoting 9 C. Wright

& A. Miller, Federal Practice and Procedure § 2364, at 165 (1971)). Thus, the pertinent

inquiry is whether Willis-Knighton would suffer prejudice as a result of the Plaintiffs’

unconditional dismissal of this specific request for injunctive relief.        See Davis v.

Huskipower Outdoor Equip. Corp., 936 F.2d 193, 198–99 (5th Cir. 1991) (affirming the

district court's dismissal of a claim with prejudice where the plaintiff requested dismissal

without prejudice after a year's litigation and only after obtaining an unfavorable ruling

on the claim).

       “Typical examples of such prejudice occur when a party proposes to dismiss the

case at a late stage of pretrial proceedings, or seeks to avoid an imminent adverse ruling,

                                             3
or may on refiling deprive the defendant of a limitations defense.” In re FEMA Trailer

Formaldahyde Prod. Liab. Litig., 628 F.3d 157, 162 (5th Cir. 2010). “[I]f a dismissal is

without prejudice to the plaintiff, then the later it is granted the more likely it is to harm

the defendant by subjecting him to the potential of additional litigation expenses.”

Schwarz v. Folloder, 767 F.2d 125, 129 (5th Cir. 1985). More precisely, “[w]here the

plaintiff does not seek dismissal until a late stage and the defendants have exerted

significant time and effort,” the court should consider a dismissal with prejudice. Hartford

Acc. & Indem. Co. v. Costa Lines Cargo Servs., Inc., 903 F.2d 352, 360 (5th Cir. 1990).

Prejudice, however, does not include “the mere prospect of a second lawsuit.” Elbaor v.

Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir. 2002). The Fifth Circuit’s guidance

provides that when making these determinations, district courts must “first ask whether

an unconditional dismissal will cause the non-movant to suffer plain legal prejudice. If

not, it should generally, absent some evidence of abuse by the movant, grant the motion.

If the district court concludes that granting the motion unconditionally will cause plain

legal prejudice, it has two options, it can deny the motion outright or it can craft

conditions that will cure the prejudice.” Id. at 317–18.

       In this case, Willis-Knighton argues it will be harmed by a dismissal without

prejudice because: (1) this case has been pending for a substantial amount of time, (2)

Plaintiffs have always known (or should have known) that they lacked standing to pursue

this claim for injunctive relief, and (3) Willis-Knighton has already expended significant

resources in defending this action. In response, Plaintiffs point out that the relevant


                                              4
inquiry is not necessarily how long the case has been pending but whether they were

dilatory in seeking dismissal. In that respect, they represent they filed this motion within

weeks of the conclusion of the investigation that alleviated their concerns relevant to the

injunctive relief requested. They also dispute Willis-Knighton’s substantive argument that

they lack standing, which is unsurprising since this issue has been the subject of ample

motion practice in this case.2

         After thorough consideration of the relevant factors, the Court agrees with the

Plaintiffs that this dismissal should be without prejudice.      While this case has been

pending since 2015, it is unquestionably a complex anti-trust litigation which, despite its

age, is still very much in a pretrial posture. Thus, it is not dispositive that this dismissal

request was filed in 2019, four years after the suit began. What is instructive is whether

Plaintiffs delayed in filing it, and the Court finds they did not. It is undisputed that the

motion was filed soon after the investigation revealed Plaintiffs’ transfer concerns had

been put to rest, at least temporarily. Thus, there was no delay in filing this motion, and

the age of this case does not warrant that the dismissal be with prejudice.

         The Court is also not persuaded by Willis-Knighton’s argument that it has expended

significant resources thus far in the case. A case such as this unquestionably requires a

vast commitment of resources beyond those normally entailed in the ordinary course of

litigation. While the Court does not doubt that Willis-Knighton has expended substantial

resources in its defense thus far, this case is, again, still in a pretrial posture. Further,


2   The Court has not ruled on this issue.
                                              5
the Court cannot say that the resources that have been expended were primarily devoted

to defending this particular request for injunctive relief. Indeed, there have been myriad

number of avenues of litigation in this action, and the request for injunctive relief is but

one. Thus, the expenditure of resources does not warrant that the dismissal be with

prejudice.

       Moreover, the Court notes that the purpose behind the proposed dismissal is well-

founded and, if granted, the dismissal would promote the efficiency of the litigation by

removing a claim from the case. That means the Court need not engage in motion

practice on that claim, nor would a jury be asked to resolve the claim at trial. This

conserves judicial resources, as well as the parties’ own resources. Further, not only is

the purpose behind the motion to dismiss a valid one, Plaintiffs have not filed this motion

for tactical or underhanded purposes, such as to avoid an imminent adverse ruling or to

refile later in order to deprive the Defendant of a valid defense.

       On balance, the Court finds little harm would result from a dismissal without

prejudice. However, in an abundance of caution, the Court will impose a condition on

this dismissal—the Plaintiffs cannot refile their request for injunctive relief without first

presenting the Court with evidence establishing there has been a material change in

circumstances from the investigation that prompted the instant motion.

                                       Conclusion

       Accordingly, the Plaintiffs’ motion to dismiss [Record Document 572] is GRANTED

and their request for injunctive relief related to the threatened movement of clinics and


                                             6
commercially insured patients to Willis-Knighton is dismissed without prejudice.

However, before Plaintiffs may seek to refile their request for injunctive relief regarding

the threatened movement of clinics or commercially insured patients to Willis-Knighton,

they must first present the Court with evidence establishing a material change in

circumstances from the investigation that led them to seek the dismissal of this claim.

        THUS DONE AND SIGNED this 25th day of March, 2020.




                                         ELIZABETH E. FOOTE
                                         UNITED STATES DISTRICT JUDGE




                                            7
